Case 18-08006-JMM       Doc 78    Filed 04/09/19 Entered 04/09/19 13:09:28     Desc Main
                                  Document     Page 1 of 4


Randall A. Peterman, ISB No. 1944
Alexander P. McLaughlin ISB No. 7977
GIVENS PURSLEY LLP
601 West Bannock Street
Post Office Box 2720
Boise, Idaho 83701
Telephone (208) 388-1200
Facsimile (208) 388-1300
rap@givenspursley.com
alexmclaughlin@givenspursley.com
013454-0011

Attorneys for Banner Bank


                        UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO


In Re:
                                                Case No. 17-40973-JMM
WELLS ALAN WYATT,                               Chapter 7

                     Debtor.

BANNER BANK,
                                                Adversary No. 18-08006-JMM
                     Plaintiff,

vs.

WELLS ALAN WYATT,

                     Defendant.


                    EX PARTE MOTION TO EXTEND TRIAL DATE

              COMES NOW plaintiff Banner Bank, by and through its counsel of record

Givens Pursley LLP, and hereby files this Ex Parte Motion to Extend Trial Date (“Motion”)

based upon the following:




EX PARTE MOTION TO EXTEND TRIAL DATE - 1                                          14615969.1
Case 18-08006-JMM           Doc 78   Filed 04/09/19 Entered 04/09/19 13:09:28           Desc Main
                                     Document     Page 2 of 4


                                     I.          INTRODUCTION

               Banner Bank respectfully asks that the Court reset the trial in this matter. Good

cause exists for this Motion pursuant to F.R.B.P. 7016 and F.R.C.P. 16 on the grounds and

reasons set forth herein.

                                 II.        LEGAL STANDARDS

               Federal Rule of Bankruptcy Procedure 7016 incorporates F.R.C.P. 16 into

adversary proceedings. F.R.C.P. 16 generally addresses scheduling and case management and

states that the scheduling order “control[s] the subsequent course of the action” unless modified

by the court. See Fed. R. Civ. P. 16(d). Orders entered before the final pretrial conference may be

modified upon a showing of “good cause.” Fed. R. Civ. P. 16(b)(4).

                                          III.    ARGUMENT

      Good Cause Exists to Reset the Current Trial Setting Because the Setting is Now
                      Impracticable and No Prejudice Will Result

               On or about February 5, 2019, the Court entered its Amended Pretrial Order and

Notice of Trial (CR 54) setting a May 22-23, 2019, trial (“Trial Date’) for the above-captioned

matter. At the time of the Amended Pretrial Order and Notice of Trial, the undersigned did not

have any scheduling conflicts with the Trial Date.

               That has since changed.

               Banner Bank’s counsel is involved in another bankruptcy case before the

Honorable Jim D. Pappas, entitled In re Vernon Kenneth Smith, Jr., Case No. 18-01171-JDP

(“Vernon Bankruptcy”). In the Vernon bankruptcy, a serious illness to one of the attorney’s in

the case—Allen Ellis—necessitated the parties seeking a continuance of a hearing on a motion to

appoint trustee scheduled for April 24, 2019. In seeking an alternate date in the Vernon

Bankruptcy for the trustee motion, Judge Pappas’ chambers indicated that the only available



EX PARTE MOTION TO EXTEND TRIAL DATE - 2                                                   14615969.1
Case 18-08006-JMM          Doc 78    Filed 04/09/19 Entered 04/09/19 13:09:28           Desc Main
                                     Document     Page 3 of 4


alternate date is May 23, 2019. That puts the undersigned in a position where he has trial1 in the

Vernon Bankruptcy on the same day of trial in this adversary.

                During the past several days, Banner Bank’s counsel has contacted counsel for

Wyatt in three different times, seeking his agreement to new trial dates proposed by this Court—

May 21 and May 22. See Declaration of Randall A. Peterman in Support of Ex Parte Motion to

Extend Trial Date (“Peterman Dec.”), Exs. A, B, and C. Wyatt’s counsel indicated in response

that he is unavailable for the reset dates for the two-day trial in this matter. Id.

                                       IV.     CONCLUSION

                Based upon the unavailability of Wyatt’s counsel, the facts and circumstances in

this matter—which are out of Banner Bank’s control—and the fact that no discernable prejudice

exists to push trial out in this matter, Banner Bank respectfully requests that this Court enter an

order to extend the Trial Date to a date in June 2019.

                DATED this 9th day of April, 2019.

                                                        GIVENS PURSLEY LLP


                                                        By /s/ Randall A. Peterman
                                                          Randall A. Peterman – Of the Firm
                                                          Alexander P. McLaughlin – Of the Firm
                                                          Attorneys for Banner Bank




        1
         The May 23, 2019, hearing in the Vernon Bankruptcy will be a full day (and perhaps
extend into additional days) evidentiary hearing. The undersigned counsel is the party bringing
the motion.


EX PARTE MOTION TO EXTEND TRIAL DATE - 3                                                   14615969.1
Case 18-08006-JMM       Doc 78    Filed 04/09/19 Entered 04/09/19 13:09:28          Desc Main
                                  Document     Page 4 of 4


                               CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on the 9th day of April, 2019, I filed the foregoing
EX PARTE MOTION TO EXTEND TRIAL DATE electronically through the CM/ECF
system, which caused the following parties or counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:

Patrick J. Geile
pgeile@foleyfreeman.com
abennett@foleyfreeman.com
r59345@notify.bestcase.com



                                                     /s/ Randall A. Peterman
                                                   Randall A. Peterman




EX PARTE MOTION TO EXTEND TRIAL DATE - 4                                                14615969.1
